Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	 The following is a non-final, First Office Action on the merits.  Claim 1-20 are pending.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention:
	Independent claim 1, initially step 2 recites “collecting by a computer system, ………”.  However, step 3 then recites “utilizing a computer processor to perform……”.  The scope of these limitations is confusing since it is unclear whether “a computer processor” in step 3 is referring to “a computer system” in step 2?  For the purpose of examination, the Examiner construes that “a computer processor” in step 3 is referring to “a computer system” in step 2.  Appropriated correction is required.   
Dependent claims 2-20 are dependent of claim 1.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above.
Further, dependent claims 7-20 recites “utilizing a computer to perform…..”.  The scope of these limitations is confusing sine it is unclear whether “a computer” in claims 7-20 are referring back to “a computer system” and “a computer processor” in claim 1?  For the purpose of examination, the Examiner construes that “a computer” in claims 7-20 are referring back to “a computer system” and “a computer processor” in claim 1.  Appropriated correction is required.   
In addition, dependent claim 7 recites the limitation “the full proper text name”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriated correction is required.   
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract idea including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to abstract of “Certain Methods of Organizing Human Activity”:
Claim 1, steps 1-4 of verified internal data associated with products for sale (part of step 1); collecting external data about said products (step 2); perform comparisons between said external data and said internal data  (step 3) and making corrections to said external data (step 4) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a computer system, a computer processor) to perform abstract steps/limitations 1-4 mentioned above. These additional element(s) in all of the steps/limitations is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer components (i.e., i.e., a computer system, a computer processor).   Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Further, step 1 of “populating a product master data with verified internal data….” is merely gathering and storing data; which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Next, step 2 of “collecting…. external data about said products from one or more common ecommerce sites” via “a computer system” is merely receiving data/ gathering data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Also, the additional element in step 2 of “one or more common ecommerce sites” is merely a source, where information is being received/gathered from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Further, part of step 3 of “internal data obtained from said product master” is also merely gathering/receiving data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a computer system, a computer processor) to perform the identified steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps/additional limitations individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional elements in claim 20 (i.e., a computer system, a computer processor) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional elements “i.e., a computer system, a computer processor” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-4 mentioned above.  Further, step 1 of “populating a product master data with verified internal data….” is merely gathering and storing data; which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Next, step 2 of “collecting…. external data about said products from one or more common ecommerce sites” via “a computer system” is merely receiving data/ gathering data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Also, the additional element in step 2 of “one or more common ecommerce sites” is merely a source, where information is being received/gathered from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Further, part of step 3 of “internal data obtained from said product master” is also merely gathering/receiving data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  
When reevaluating steps 1-3 of populating a product master data with verified internal data….” (gathering and storing data); collecting by a computer system, external data about said products from one or more common ecommerce sites (gathering data/receiving data); and internal data obtained from said product master (gathering data/receiving data) here in step 2B; these receiving data and storing data are also well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer to receive information/gather information and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  
Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/additional elements/additional limitations do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
Dependent claims 2-20 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 3, 6, 9, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adato; (US 2019/0197561 A1), in view of Grimand et al; (US 2019/0043095 A1):
6.	Independent claim 1:  Adato teaches a computer-implemented method in a product listing protection system (PLPS) comprising: 
populating a product master (e.g., database 120 in para 0049, 0064 in context with fig. 1 para 0030) with verified internal data (e.g., products information in database 120 in fig. 3 paras 0049-0054 and fig. 6 paras 0064-0068) associated with products for sale (step 1) {At least fig. 1 para 0030 in context with fig. 3 para 0049 and fig. 6 para 0064}; 
collecting by a computer system, external data about said products from store shelves (part of step 2) {At least fig. 3 paras 0046-0048 and fig. 6 paras 0062-0063, steps 602 and 604}; 
utilizing a computer processor to perform comparisons between said external data and said internal data (e.g., products information from database 120 in fig. 3 paras 0049-0054 and fig. 6 paras 0064-0068) obtained from said product master (step 3) {At least fig. 3 especially paras 0049-0054 and fig. 6 especially paras 0064-0068}; and 
notifying/requesting for corrections to said external data (part of step 4) {At least fig. 3 especially para 0055 and fig. 6 especially para 0069}.
However, Adato does not explicitly teach the underlined features:  
collecting by a computer system, external data about said products from one or more common ecommerce sites (part of step 2); 
making corrections to said external data (part of step 4).
Grimaud teaches:
collecting (e.g., extracting in paras 0036-0037) by a computer system, external data (e.g., attributes of the products in paras 0036-0038) about products from one or more common ecommerce sites (e.g., web pages) (part of step 2) {At least paras 0036-0038} ;
making corrections (e.g., updating price, a product name…etc.,) to said external data (part of step 4) {At least paras 0011, 0038 in context with paras 0036-0037.  Also see claim 19 in context with claims 13-18}
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “populating a product master with verified internal data associated with products for sale; collecting by a computer system, external data about said products from store shelves; utilizing a computer processor to perform comparisons between said external data and said internal data obtained from said product master; and notifying/requesting for corrections to said external data” of Adato to include “collecting by a computer system, external data about said products from one or more common ecommerce sites; and making corrections to said external data”, taught by Grimaud.  One would be motivated to do this in order to enable not only incorrect information pertaining products displaying in physical store is identified/corrected but also enable incorrect information pertaining product displaying/listing in the webpages/online store is also identified/corrected.  This would enable the overall combination of products listing system of Adato and Grimaud to be more enriched, efficient, effective and accurate.  Also, one would be motivated to do this in order to provide the technical improvement of analyzing, storing, and correlating certain specialized webpage structure data in specific data structures in order to make processing the data more efficient and accurate from a computing perspective {Grimaud:  At least para 0004}.
7.	Claim 3:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination further teaches wherein the step of collecting by a computer system, external data about said products from one or more common ecommerce sites further comprises the step of collecting the external data on one of a manual, real-time, and scheduled basis {Grimaud:  At least paras 0036-0038 especially 0037-0038, see real-time}.
8.	Claim 6:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination further teaches wherein the step of utilizing a computer processor to perform comparisons between said external data and said internal data obtained from said product master further comprises: utilizing said computer to perform comparisons between external product data and internal product data from said product master {Adato:  At least fig. 3 paras 0049-0055 and fig. 6 paras 0064-0069}, and also {Grimaud:  At least paras 0036-0038, claims 13-19}. 
9.	Claim 9:   The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination further teaches utilizing a computer to generate automatic updates to at least one of the external product data and external product order data thereby correcting discrepancies with the product master {Grimaud:  At least paras 0011, 0036-0038 especially paras 0011, 0038.  Also see claims 13-19 especially claims 17-19}.
10.	Claim 18:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination further teaches utilizing a computer to export updated pricing to one or more common ecommerce sites {Grimaud:  At least paras 0011, 0038, claims 18-19}.
11.	Claim 20:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination further teaches utilizing a computer to generate automatic updates to correct external data and exporting the updated external data to one or more selected ecommerce websites {Grimaud:  At least paras 0011, 0038, claims 18-19}.

12.	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Adato; (US 2019/0197561 A1), in view of Grimand et al; (US 2019/0043095 A1), and further in view of McGuire; (US 2017/0132650 A1):
13.	Claim 2:   The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “utilizing at least one of a file processing interface and application programming interface to request the external data.”
	McGuire teaches a general concept of utilizing at least one of a file processing interface and application programming interface to request external data (product information from webpage) {At least paras 0008 and 0013}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “collecting by a computer system, external data about said products from one or more common ecommerce sites” of the combination of Adato and Grimaud to include “utilizing at least one of a file processing interface and application programming interface to request external data”, taught by McGuire.  One would be motivated to do this in order to enable another option of collecting products data (e.g., via at least one of a file processing interface and application programming interface) from the webpage/ecommersite.  This in turn would increase the efficiency of the combination system of Adato, Grimaud and McGuire.    
14.	Claims 4 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adato; (US 2019/0197561 A1), in view of Grimand et al; (US 2019/0043095 A1), and further in view of Stein et al; (US 2014/0195304 A1):
15.	Claim 4:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination further teaches wherein the step of collecting external data about said products from one or more common ecommerce sites further comprises the step of: collecting one or more of external product data from a common ecommerce site {Grimaud: At least paras 0036-0038).
	However, the combination does not explicitly teach the underlined feature: “collecting one or more of external product order data from a common ecommerce site”.
	Stein teaches collecting one or more of external product order data (e.g., purchase data) from a common ecommerce site {At least paras 0206 and 0211}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “wherein the step of collecting external data about said products from one or more common ecommerce sites further comprises the step of: collecting one or more of external product data from a common ecommerce site” of the combination Adato and Grimaud to include “collecting one or more of external product order data (e.g., purchase data) from a common ecommerce site”, taught by Stein.  One would be motivated to do this in order to enrich the collection of data regarding the listing/selling product from the website for effectively adjust/update the price for the product.
16.	Claim 15:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “utilizing a computer to perform a check to determine if a product has been sold since the last check and reducing the price if no sales have been made since the last check”.
	Stein teaches utilizing a computer to perform a check to determine if a product has been sold since the last check and reducing the price if no sales have been made since the last check {At least paras 0206 in context with 0211, 0212-0213}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a product listing protection system” of the combination of Adato and Grimaud to include “utilizing a computer to perform a check to determine if a product has been sold since the last check and reducing the price if no sales have been made since the last check”, taught by Stein.  One would be motivated to do this in order to enable more accurate pricing of the products and/or services, provides better profit, distribution, sales, or other criteria {Stein:  At least para 0213}.
17.	Claim 16:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “utilizing a computer to perform a check and determine if a product has met a good sale threshold and increasing the price of the goods by a defined step if the good sale threshold was met”. 
	Stein teaches utilizing a computer to perform a check and determine if a product has met a good sale threshold and increasing the price of the goods by a defined step if the good sale threshold was met {At least paras 0206, 0211-0213, 0215, 0218}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a product listing protection system” of the combination of Adato and Grimaud to include “utilizing a computer to perform a check and determine if a product has met a good sale threshold and increasing the price of the goods by a defined step if the good sale threshold was met”, taught by Stein.  One would be motivated to do this in order to enable more accurate pricing of the products and/or services, provides better profit, distribution, sales, or other criteria {Stein:  At least para 0213}.
18.	Claim 17: The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “utilizing a computer to perform a check and determine if a product has met a good sale threshold and increasing advertising if the good sale threshold was met”.
	Stein teaches utilizing a computer to perform a check and determine if a product has met a good sale threshold and increasing advertising if the good sale threshold was met {At least para 0217}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a product listing protection system” of the combination of Adato and Grimaud to include “utilizing a computer to perform a check and determine if a product has met a good sale threshold and increasing advertising if the good sale threshold was met”, taught by Stein.  One would be motivated to do this in order to increase the effectiveness of advertisement resulting in increasing more sales.  
19.	Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adato; (US 2019/0197561 A1), in view of Grimand et al; (US 2019/0043095 A1), and further in view of Gray; (US 20130110671 A1):
20.	Claim 5:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein the step of utilizing a computer processor to perform comparisons between said external data and said internal data obtained from said product master further comprises: utilizing said computer to perform comparisons between external product order data and internal product order data from said product master.
	Gray teaches a general concept of perform comparison between external product order data and internal product order data {At least para 0057}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “utilizing a computer processor to perform comparisons between said external data and said internal data obtained from said product master further comprises” of the combination of Adato and Grimaud to include “perform comparison between external product order data and internal product order data”, taught by Grey.  One would be motivated to do this in order to determine the availability of the product for effectively notify the user.   
21.	Claim 10:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination further teaches utilizing a computer to automatic updates with one or more of revised external product data to the common ecommerce sites {Grimaud:  At least paras 0011, 0038, claims 13-19}.
	However, the combination of Adato and Grimaud does not explicitly teach the underlined features: “utilizing a computer to export automatic updates (e.g., updating new price) with one or more of revised external product data and external product order data to the common ecommerce sites.
	Gray teaches utilizing a computer to export automatic updates external product order data to the common ecommerce sites {At least para 0057}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “utilizing a computer to automatic updates with one or more of revised external product data to the common ecommerce sites” of the combination of Adato and Grimaud to include “utilizing a computer to export automatic updates external product order data to the common ecommerce sites”, taught by Gray.  One would be motivated to do this in order to effectively provide the user with the knowledge of product availability.  This in turn would enhance the user’s experience.  
22.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Adato; (US 2019/0197561 A1), in view of Grimand et al; (US 2019/0043095 A1), and further in view of Fuxman; (US 2011/0264598 A1):
23.	Claim 7:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination further teaches utilizing a computer to perform a pattern search of the external data for difference in product name and are then replaced with the proper text name {Gimaud:  At least para 0011 in context with paras 0036-0038.  Also see claims 13-19}.
	However, the combination of Adato and Grimaud does not explicitly teach the underlined features: “utilizing a computer to perform an abbreviation translation step comprising a pattern search of the external data for abbreviations that have been identified in a data dictionary and are then replaced with the full proper text name.
	Fuxman teaches a general concept of utilizing a computer to perform an abbreviation translation step comprising a pattern search of the external data (e.g., catalog) for abbreviations that have been identified in a data dictionary and are then replaced with full proper text name {At least Abstract, para 0003, 0032-0034, 0037-0038 in context with paras 0053-0054}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “utilizing a computer to perform a pattern search of the external data for difference in product name and are then replaced with the proper text name” of the combination of Adato and Grimaud to include “utilizing a computer to perform an abbreviation translation step comprising a pattern search of the external data (e.g., catalog) for abbreviations that have been identified in a data dictionary and are then replaced with full proper text name”, taught by Fuxman.  One would be motivated to do this in order to effectively and accurately rename the products listing.   
24.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Adato; (US 2019/0197561 A1), in view of Grimand et al; (US 2019/0043095 A1), and further in view of Geramifard; (US 10,970,774 B1):
25.	Claim 8:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination further teaches utilizing a computer to perform a proper case step comprising a search of the external data {Gimaud:  At least para 0011 in context with paras 0036-0038.  Also see claims 13-19}.
However, the combination does not explicitly teach the underlined features “utilizing a computer to perform a proper case step comprising a search of the external data for words or phrases that should be uppercased or contrarily lowercased.
	Geramifard teaches a general concept of utilizing a computer to perform a proper case step comprising a search of external data for words or phrases that should be uppercased or contrarily lowercased {At least cl. 17 lines 29-46}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “utilizing a computer to perform a proper case step comprising a search of the external data” of the combination of Adato and Grimaud to include “utilizing a computer to perform a proper case step comprising a search of external data for words or phrases that should be uppercased or contrarily lowercased”, taught by Geramifard.  One would be motivated to do this in order to effectively identify mismatch of product listing/displaying.  
26.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Adato; (US 2019/0197561 A1), in view of Grimand et al; (US 2019/0043095 A1), and further in view of Beach; (US 2020/0147803 A1):
27.	Claim 11:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination further teaches analyzes at least one of product title and product description to identify contamination of one or more of count, pack and other discrepancies within the product title or product description attributes {Grimaud:  At least para 0011, see product description, product name, product category, product size…etc. in context with paras 0036-0037.  Also see claims 18-19}.
	However, the combination of Adato and Grimaud does not explicitly teach the underlined features: “utilizing a computer to perform a decode operation that analyzes at least one of product title and product description to identify contamination of one or more of count, pack and other discrepancies within the product title or product description attributes.”
	Beach teaches perform a decode operation that analyzes at the one of product title (e.g., product label) to identify contamination discrepancies within the product title {At least para 0070}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “analyzes at least one of product title and product description to identify contamination of discrepancies within the product title or product description attributes” of the combination of Adato and Grimaud to include “perform a decode operation that analyzes at the one of product title (e.g., product label) to identify contamination discrepancies within the product title”.  One would be motivated to do this in order to accurately detect/identify the error with product information.  
28.	Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adato; (US 2019/0197561 A1), in view of Grimand et al; (US 2019/0043095 A1), and further in view of Apte et al; (US 2012/0117039):
29.	Claim 12:   The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination teaches utilizing a computer to identify contaminated external data and processes in the PLPS {Adato: At least fig. 3 paras 0049-0055 and fig. 6 paras 0064-0069}, and also {Grimaud:  At least paras 0011, 0036-0038, claims 13-19}. 
However, the combination does not explicitly teach the underlined features: “utilizing a computer to identify contaminated external data not corrected by one or more automated rules and processes in the PLPS.:
Apte teaches a general concept of utilizing a computer to identify contaminated data not corrected by one or more automated rules and processes by a system {At least para 0057-0058}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “utilizing a computer to identify contaminated external data and processes in the PLPS” of the combination of Adato and Grimaud to include “utilizing a computer to identify contaminated data not corrected by one or more automated rules and processes by a system”, taught by Apte.  One would be motivated to do this since identifying error that are not fixed/ can’t be fixed automatically would ensure that all errors are detected and fixed/corrected.  This in turn would help to increase the accuracy of the product/asset data/information. 
30.	Claim 13:    The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “utilizing a computer to display on a computer display a listing of exceptions in contaminated product listings.”
	Apte teaches a general concept of utilizing a computer to display on a computer display a listing of exceptions in contaminated information/data {At least para 0053}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify the system of the combination of Adato and Grimaud to include “utilizing a computer to display on a computer display a listing of exceptions in contaminated information/data”, taught by Apte.  One would be motivated to do this in order to enable all error are detected/identified for correction.  
31.	Claim 14:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “utilizing a computer to display on a computer display a listing of exceptions in contaminated product listings with fields available to override the exceptions using a computer input device.”
	Apte teaches a general concept of utilizing a computer to display on a computer display a listing of exceptions in contaminated information/data listings with fields available to override the exceptions using a computer input device {At least para 0056}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify the system of the combination of Adato and Grimaud to include “utilizing a computer to display on a computer display a listing of exceptions in contaminated information/data”, taught by Apte.  One would be motivated to do this in order to enable all error are detected/identified and corrected efficiently.  
32.	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Adato; (US 2019/0197561 A1), in view of Grimand et al; (US 2019/0043095 A1), and further in view of Young et al; (US 2013/0173402 A1).
33.	Claim 19:  The combination of Adato and Grimaud teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “utilizing a computer to determine if a product is in stock and deactivating products not in stock from further sales on common ecommerce sites.”
	Young teaches utilizing a computer to determine if a product is in stock and deactivating products not in stock from further sales {At least fig. 8 especially paras 0562-0563}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “products sales on common ecommerce site” of the combination of Adato and Grimaud to include “utilizing a computer to determine if a product is in stock and deactivating products not in stock from further sales”, taught by Young.  One would be motivated to do this in order to effectively and accurately manage the product inventory and allow product information is displayed/ listed correctly on the webpages.    
Prior Art that is pertinent to Applicant’s disclosure
34.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stein et al; (US 9,639,891), wherein teaches repricing/ reprice/ adjust prices of the products listing on webpage in at least columns 4-6 and 9-11. Also, Gupta et al; (US 2015/0169624 A1), wherein teaches identifying mismatch/discrepancy in products’ prices and repricing/adjusting the incorrect prices of the product listing in at least paras 0024-0042, 0061-0062, 0092, 0121-0123, 0129 and 0133.  Further, Siegel et al; (US 2003/0014317) teaches updating display/listing product information in the webpages as inventory changing to reflect current product inventory in at least Abstract, paras 0007, 0013, 0017, 0042, 0119-0125, 0131, Figs 3C and 4B in paras 0136, 0151.  In addition, see other reference in PTO-892 form.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681